Shulman, Chief Judge.
Appellant was found guilty of violating the Georgia Controlled Substances Act and his conviction was affirmed by this court in Wallace v. State, 162 Ga. App. 367 (291 SE2d 437). He now appeals from the denial of his extraordinary motion for new trial. There is, however, no transcript of the hearing on the motion held in the trial court. “In the absence of a transcript we must assume as a matter of law that the evidence adduced at the hearing supported the findings of the court.” Moore v. State, 151 Ga. App. 413, 415 (260 SE2d 350).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.